internal_revenue_service department of the treasury number release date washington dc index number 419a person to contact telephone number refer reply to cc tege eb hw plr-114219-00 date date legend dear this is in response to your ruling_request dated date requesting rulings regarding the tax consequences of several proposed transactions involving welfare plan assets that ruling_request was supplemented by additional submissions dated september november november and date a background facts taxpayer is an accrual basis calendar-year taxpayer that is the common parent of a group of affiliated corporations that files a consolidated federal_income_tax return under sec_1501 of the internal_revenue_code taxpayer and its affiliated corporations employ approximately n active employees approximately p of those active employees are presently eligible to retire and participate in taxpayer’s postretirement life and health_plans approximately q retired employees participate in taxpayer’s postretirement life and health_plans taxpayer maintains several welfare_benefit plans for its retired employees and where applicable their spouses and eligible dependents including the basic life plan the medical plan and the dental plan the basic life plan was established by taxpayer in date a to provide group term life_insurance coverage for both active and retired employees it was initially funded through the issuance of a series of uniform group-term_life_insurance policies the initial series of policies including a policy containing the retired_lives_reserve rlr was consolidated into one life_insurance_contract the insurance_contract issued to taxpayer by insurance_company in date b taxpayer established the life trust a voluntary employees’ beneficiary association that has obtained a favorable determination_letter with respect to its tax-exempt status under sec_501 and at that time transferred the insurance_contract to the life trust the life trust funds postretirement life_insurance benefits for both represented and nonrepresented employees the principal asset of the life trust is the insurance_contract the life trust provides inter alia that at no time is any part of the trust to be used for or diverted to any purposes other than the purpose of providing postretirement life_insurance benefits under the basic life plan with respect to those participants of the basic life plan entitled to benefits and for defraying the reasonable expenses of the basic life plan and the life trust before the establishment of the life trust taxpayer made deductible contributions to the rlr to fund postretirement life_insurance benefits for retired employees the rlr is a welfare_benefit_fund as defined in sec_419 taxpayer has not made contributions to the rlr since taxpayer has consistently used the aggregate funding method to calculate the reserve for postretirement life_insurance benefits under sec_419a and used substantially_similar methods to calculate the reserve before the effective date of sec_419a in accordance with the aggregate funding method the present_value of postretirement life_insurance benefits for all active and retired employees covered by the basic life plan to the extent that such present_value exceeds the value of accumulated assets is amortized over the aggregate future earnings_of active participants only postretirement life_insurance benefits and not postretirement health benefits are taken into account in the calculations for the life trust the terms of the insurance_contract provide that upon days written notice from the trustee of the life trust an amount under the rlr may be transferred to a trustee or another life_insurance_company as designated by taxpayer to be held by the trustee solely for the purpose of providing life_insurance on employees and retirees so long as any employee remains alive with any balance remaining at the death of the last surviving employee being used to provide life_insurance for other active or retired employees other than key employees further the terms of the insurance_company separate_account agreement which forms part of the insurance_contract provide in pertinent part that no modification of the separate_account may permit assets to be used for or diverted to purposes other than the exclusive purpose of providing postretirement insurance benefits to participants under the basic life plan and defraying the legitimate expenses associated with this exclusive purpose the service previously issued to taxpayer plr regarding the treatment of the insurance_contract in connection with taxpayer’s spinoff of corporation in that plr the service addressed the transfer of assets the rlr to a retired_lives_reserve under a newly-issued postretirement life_insurance_contract owned by corporation and the transfer of ownership of the insurance_contract from taxpayer to the life trust the service ruled that those transactions would not cause taxpayer to recognize income under sec_61 and that the transaction would not constitute a reversion subject_to excise_tax under sec_4976 those rulings were based in part upon representations by taxpayer that the funds in the life trust would be used exclusively to provide postretirement life_insurance benefits and to pay related administrative expenses the life trust holds assets attributable to assets set_aside for purposes of postretirement life_insurance benefits on date as adjusted for subsequent earnings and payments the reserve since date the reserve has been adjusted to reflect all investment earnings investment_income interest dividends etc and both realized and unrealized net capital_gains_and_losses the investment earnings have been allocated between the reserve and the life trust’s other reserves on a proportional basis the reserve has been reduced by all postretirement life_insurance_benefit payments made after date including life_insurance_benefit payments in excess of the dollar_figure defra limit that were not paid from the retired_lives_reserve the reserve was dollar_figurer as of date as of date its value was approximately dollar_figures taxpayer will retain an actuary who will from time to time determine the assets in the life trust in excess of the assets needed to fully fund taxpayer’s postretirement life_insurance_benefit obligation on an ongoing basis excess_assets excess_assets is a nonnegative amount that is equal to the excess if any of i the fair_market_value of the assets in the retired_lives_reserve together with any other life trust assets over ii the present_value of the postretirement insurance obligations that are funded through the life trust minus the amount of any unrelated_business_income_tax liability for the year taxpayer estimates that as of date the present_value of the postretirement life_insurance_benefit obligations for all active and retired employees was approximately dollar_figuret on an ongoing basis the value of the life trust assets was approximately dollar_figureu as of date accordingly as of date the value of the excess_assets was approximately dollar_figurev dollar_figureu in assets minus dollar_figuret in liabilities the excess_assets attributable to represented employees were approximately dollar_figurew the remaining dollar_figurex were attributable to nonrepresented employees the represented health trust funds that portion of the medical plan and dental plan covering represented employees the nonrepresented health trust funds that portion of the medical plan and dental plan covering nonrepresented employees both the represented health trust and the nonrepresented health trust are voluntary employees’ beneficiary associations that have received favorable determination letters with respect to tax-exempt status under sec_501 the obligations of the represented health trust and the nonrepresented health trust are not fully funded taxpayer estimates that as of date the present_value of the unfunded postretirement health benefit obligations exceeded dollar_figurey of this amount approximately dollar_figurez was attributable to represented employees and approximately dollar_figurenn was attributable to nonrepresented employees b transfer of life trust assets taxpayer proposes to establish a new substantially identical trust the nonrepresented life trust assets in the life trust attributable to nonrepresented employees including an allocable portion of the excess_assets will be transferred to the nonrepresented life trust the actuarial assumptions that will be used for purposes of determining the appropriate allocation of assets between the represented life trust and the nonrepresented life trust will be the same assumptions that taxpayer has consistently used to calculate the portion of the life trust that has been maintained pursuant to a collective bargaining agreement this transfer will include a transfer of an allocable portion of the assets held under the life_insurance_contract to the nonrepresented life_insurance_contract which will be the principal asset of the nonrepresented life_insurance_trust the nonrepresented life_insurance_contract will permit the distribution of excess_assets to the nonrepresented life trust the life trust will be amended to cover only represented employees and will be renamed the represented life trust the insurance_contract will also be amended to cover only represented employees and will be referred to as the represented insurance_contract the represented insurance_contract will permit the distribution of excess_assets attributable to represented employees to the represented life trust taxpayer will continue to use the represented life trust and the nonrepresented life trust collectively new life trusts to fund postretirement life_insurance benefits each new life trust agreement will provide that the new life trust will accept contributions from taxpayer only to the extent that those contributions do not exceed an amount that is the sum of amounts reasonably and actuarially necessary to fund claims incurred but unpaid for postretirement life_insurance for the employee population covered by the new life trusts administrative costs with respect to such claims and a contribution to fund a reserve over the working lives of the covered employees and actuarially determined on a level basis using assumptions that are reasonable in the aggregate as necessary to provide postretirement life_insurance benefits for the covered employees neither the represented life trust nor the nonrepresented life trust will accept employer contributions for amounts pertaining to health coverage other than through the transfer of excess reserves as described below c use of life trust assets to fund postretirement health benefits taxpayer intends to merge the basic life plan to the extent it provides benefits to retired employees with the medical plan and the dental plan into a single welfare_benefit_plan the postretirement welfare plan the postretirement welfare plan will provide life and health coverage to all eligible retired employees and to the extent applicable their spouses and eligible dependents the obligations of the postretirement welfare plan will be funded by four separate trusts the represented life trust the nonrepresented life trust the represented health trust and the nonrepresented health trust each of the new life trust agreements the represented insurance_contract and the nonrepresented insurance_contract will provide that the excess reserve held under each contract may be applied toward the payment of taxpayer’s represented and nonrepresented postretirement health benefit obligations respectively the excess reserve under each contract is an amount that is the lesser_of the reserve under that contract and the excess_assets under that contract an actuary retained by taxpayer will determine the amount of the excess reserve as of a day that is during the year of the transfer and that is not later than the date of the transfer taxpayer proposes to release assets from the retired lives reserves in the represented insurance_contract and the nonrepresented insurance_contract respectively to be applied to postretirement health costs and related expenses in that taxable_year the amounts so released may be used to pay postretirement health costs and related expenses directly alternatively to the extent taxpayer initially pays the costs and expenses with its own funds whether before or after the release during any year taxpayer will be reimbursed from the amounts released the following restrictions will apply no amounts other than excess reserves will be released to provide postretirement health benefits no funds will be released from the represented insurance_contract or the nonrepresented insurance_contract to provide postretirement health benefits unless the amount of the respective excess reserve is at least as great as the amount to be released no funds from an excess reserve under a new life trust will be released for postretirement health benefits for any year if taxpayer may make any additional currently deductible contributions to that trust’s postretirement life_insurance_reserve for that year only an amount that would otherwise be currently deductible as a contribution to fund postretirement health benefits will be released to provide postretirement health benefits taxpayer will not contribute an amount to the represented health trust in any taxable_year exceeding the excess of a the maximum contribution that taxpayer may deduct in such year determined without regard to any amount released from the retired_lives_reserve under the represented life_insurance_contract in such year to provide postretirement health benefits over b any such released amount taxpayer will not contribute an amount to the nonrepresented health trust in any taxable_year exceeding the excess of a the maximum contribution that taxpayer may deduct in such year determined without regard to any amount released from the retired_lives_reserve under the nonrepresented life_insurance_contract in such year to provide postretirement health benefits over b any such released amount after any assets in the represented life trust are designated to pay postretirement health benefits those assets will be applied to pay postretirement health benefits before any of the assets in the represented health trust are so used likewise after any assets in the nonrepresented life trust are designated to pay postretirement health benefits those assets will be applied to pay postretirement health benefits before any of the assets in the nonrepresented health trust are so used the respective trust documents will be amended to reflect those priorities for purposes of the representations and conditions contained in this ruling amounts in the new life trusts that taxpayer designates to be released to pay postretirement health benefits will be treated as if they were actually released on the date so designated all amounts in the new life trusts that are designated by taxpayer as available to pay postretirement health benefits will be treated as reducing the applicable reserve rulings requested the proposed transactions will not cause the life trust or the new life trusts to fail to be exempt from tax under sec_501 as organizations described in sec_501 if the proposed use of the assets of the new life trusts results in the realization or recognition of gross_income to taxpayer taxpayer would be entitled to an offsetting deduction under sec_419 for the qualified direct costs of providing welfare benefits the proposed transactions will not constitute a reversion of any portion of a welfare_benefit_fund to the benefit of the employer as described in sec_4976 neither the life trust nor the new life trusts will recognize unrelated_business_taxable_income solely as a result of the designation and the transfer of assets from the applicable retired_lives_reserve to pay postretirement health benefits as of the end of a plan_year taxpayer must take into account under sec_420 as assets set_aside to pay for the qualified current retiree health liability any portion of the excess reserve that taxpayer has set_aside in that year to pay postretirement health benefits and that has not been expended on such benefits before the end of that year however the remaining retired_lives_reserve assets of the life trust and the new life trusts as of the end of such plan_year will not be taken into account under sec_420 as assets set_aside to pay for the qualified current retiree health liability the proposed transactions will not diminish the effectiveness of plr law and analysis sec_61 of the code provides that unless otherwise excepted gross_income includes all income from whatever source derived including income from life_insurance and endowment contracts sec_419 of the code defines the term welfare_benefit_fund to include any fund through which the employer provides welfare benefits to employees or their beneficiaries the term fund is defined in sec_419 to include an organization described in sec_501 of the code and also to the extent provided in regulations any account held for an employer by any person paragraph c of regulation sec_1_419-1t q a-3 states that a retired_lives_reserve maintained by an insurance_company is a fund or part of a fund if it is maintained for a particular employer and the employer has the right to have any amount in the reserve applied against its future years’ benefit costs or insurance premiums sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund shall not be deductible under chapter of the code but if they would otherwise be deductible shall subject_to the limitation of sec_419 be deductible under sec_419 for the taxable_year in which paid sec_419 limits the employer's deduction under sec_419 to a welfare_benefit fund's qualified_cost for the taxable_year the qualified_cost of a welfare_benefit_fund for a taxable_year is defined in sec_419 of the code as the sum of the qualified_direct_cost for the taxable_year and subject_to the limitation of sec_419a any addition to a qualified_asset_account for the taxable_year under sec_419 the qualified_cost for any taxable_year is reduced by the welfare_benefit fund’s after-tax_income for the taxable_year sec_419 provides that the term qualified_direct_cost means with respect to any taxable_year the aggregate amount including administrative expenses that would have been allowable as a deduction to the employer with respect to the benefits provided during the taxable_year if those benefits were provided directly by the employer and the employer used the cash_receipts_and_disbursements_method of accounting sec_419 provides that for purposes of sec_419 a benefit is treated as provided when that benefit would be includible in the gross_income of the employee if provided directly by the employer or would be so includible but for any provision of chapter of the code excluding that benefit from gross_income sec_419a of the code defines the term qualified_asset_account to include any account consisting of assets set_aside to provide for the payment of medical or life_insurance benefits sec_419a of the code provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent such addition results in the amount of such account exceeding the account limit under sec_419a of the code the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund claims incurred but unpaid as of the close of the taxable_year and administrative costs with respect to those claims sec_419a provides that the account limit for any taxable_year may also include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis as necessary for postretirement medical benefits or postretirement life_insurance benefits to be provided to covered employees regulation sec_1_419-1t q a-2 a provides that sec_419 generally applies to contributions paid_or_accrued with respect to a welfare_benefit_fund after date in taxable years of employers ending after that date q a-2 b of that regulation provides a special transition rule for certain welfare_benefit funds that are part of a plan maintained pursuant to one or more collective bargaining agreements and q a-9 of that regulation provides special transition_rules for the first taxable_year of a fiscal_year employer ending after date sec_420 permits subject_to specified conditions and limitations a qualified_transfer of excess_pension_assets of a defined_benefit_plan other than a multiemployer_plan to a health_benefits_account under sec_401 that is part of the plan sec_420 limits the amount that may be transferred to the amount that is reasonably estimated to be the amount the employer maintaining the plan will pay whether directly or through reimbursement out of the account during the taxable_year of the transfer for qualified_current_retiree_health_liabilities sec_420 provides that generally the term qualified_current_retiree_health_liabilities means with respect to any taxable_year the aggregate amounts including administrative expenses that would have been allowable as a deduction to the employer for the taxable_year with respect to applicable_health_benefits provided during the taxable_year if those benefits were provided directly by the employer and the employer used the cash_receipts_and_disbursements_method of accounting sec_420 provides that the amount determined under sec_420 shall be reduced by amounts in health benefits accounts or welfare_benefit funds set_aside to pay for the qualified current retiree health liability this reduction is based on the ratio of i the value as of the close of the plan_year preceding the sec_420 transfer of the assets in all health benefits accounts or welfare_benefit funds set_aside to pay for qualified_current_retiree_health_liabilities to ii the present_value of the qualified_current_retiree_health_liabilities for all plan years sec_501 exempts from federal_income_tax those organizations described in subsection c sec_501 describes voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of the association or their dependents or designated beneficiaries if no part of the net_earnings of the association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the income_tax regulations provides that whether prohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances sec_4976 of the code imposes an excise_tax in the amount of percent of the amount of any disqualified_benefit provided by a welfare_benefit_plan sec_4976 provides that the term disqualified_benefit means -- a any post-retirement medical_benefit or life_insurance_benefit provided with respect to a key_employee if a separate_account is required to be established for such employee under sec_419a and such payment is not from such account b any post-retirement medical_benefit or life_insurance_benefit provided with respect to an individual in whose favor discrimination is prohibited unless the plan meets the requirements of sec_505 with respect to such benefit whether or not such requirements apply to such plan and c any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 of the code provides that sec_4976 does not apply to any amount attributable to a contribution to the fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year revrul_69_382 holds in part that for taxable years ending on or before date premiums_paid or incurred by an employer policyholder under contracts providing group term life and health and accident coverage for its active and retired employees were deductible in full even though a portion of the premium was credited to a retired_lives_reserve if the balance in the reserve was held by the insurance_company solely for the purpose of providing insurance coverage on active and retired lives so long as any active or retired employees remained alive and the amount added to the retired_lives_reserve was not greater than an amount that would be required to fairly allocate the cost of the insurance coverage provided over the working lives of the employees involved further the ruling holds in pertinent part that these conclusions would be applicable to taxable years ending after date provided that the employer policyholder promptly amended the contract to provide that it did not retain any right to recapture any portion of the reserve so long as any active or retired employee remains alive transfer of life trust assets the rlr was established to provide group_life_insurance to retirees of taxpayer and is a welfare_benefit_fund within the meaning of sec_419 the life trust is a welfare_benefit_fund as defined in sec_419 because it is described in sec_501 of the code and provides welfare benefits to employees and retirees of taxpayer consequently the deductibility of any contributions made to the life trust and the rlr after the effective date of sec_419 is governed by sec_419 of the code and any reversion to the benefit of taxpayer of any portion of the trust attributable to those contributions would be subject_to the excise_tax under sec_4976 the life trust and the new life trusts contain provisions prohibiting the reversion of any amount held in the retirement funding account maintained thereunder to taxpayer or to any member of its controlled_group as long as any employee or retiree of the sponsoring employer remains alive in addition the new life trusts will provide that retired_lives_reserve assets will be used exclusively to provide postretirement life_insurance benefits and to pay related administrative expenses except to the extent that excess reserves are released to pay postretirement health insurance benefits and related administrative expenses as described above in view of our conclusions below concerning the release of excess reserves these provisions are effective to preserve the integrity of the postretirement life reserves after the transfer of assets from the life trust to the nonrepresented life trust accordingly that transfer of assets will not create a reversion to taxpayer that is subject_to the excise_tax imposed by sec_4976 use of life trust assets to fund postretirement health benefits sec_1_419-1t q a-2 provides that sec_419 applies only to contributions paid_or_accrued with respect to a welfare_benefit_fund such as the rlr and the life trust after date in taxable years of employers ending after that date in this case only excess reserves will be applied to provide postretirement health benefits excess reserves are attributable only to contributions to the rlr and the life trust that were not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year within the meaning of sec_4976 of the code accordingly pursuant to sec_4976 sec_4976 does not apply to the use of the excess reserves any postretirement health benefits paid from the excess reserves in the new life trusts and rlrs will be welfare benefits constituting life sick accident or other_benefits within the meaning of sec_501 and the regulations thereunder accordingly payment of such benefits from those reserves will not result in prohibited inurement or otherwise affect the exempt status of the life trust or the new life trusts under sec_501 of the code you represent that excess reserve amounts that are designated by taxpayer as available to pay postretirement health benefits will consist solely of an existing reserve for postretirement medical or life_insurance benefits within the meaning of sec_512 accordingly neither the life trust nor the new life trusts will recognize unrelated_business_taxable_income solely as a result of the designation and the transfer of assets from the applicable retired_lives_reserve to pay postretirement health benefits we are not addressing herein the issue of whether the release of excess reserve amounts to provide postretirement health benefits will result in the realization and recognition of gross_income to taxpayer under sec_61 of the code however if such release does result in the realization and recognition of gross_income to taxpayer under sec_61 taxpayer would be entitled to an offsetting deduction to the extent permitted under sec_419 for the qualified direct costs of providing postretirement health benefits application to sec_420 once excess reserve amounts in the new life trusts are designated to be released to be applied to postretirement health benefits and related expenses in a taxable_year those amounts are committed to pay current retiree health liabilities for that year thus as of the end of any plan_year assets set_aside to pay the qualified current retiree health liability under sec_420 includes any portion of the excess reserve that taxpayer has designated to be released in that year to pay postretirement health benefits in contrast however the terms of the retired lives reserves the life trust and the new life trusts require that the remaining retired_lives_reserve assets be applied only to pay retiree life_insurance liabilities unless and until they are determined to be excess reserve amounts and designated to be released and applied to postretirement health benefits thus those remaining assets are not assets set_aside to pay the qualified current retiree health liability under sec_420 conclusions the proposed transactions will not cause the life trust or the new life trusts to fail to be exempt from tax under sec_501 as organizations described in sec_501 if the release of excess reserve amounts to provide postretirement health benefits results in the realization and recognition of gross_income to taxpayer under sec_61 of the code taxpayer would be entitled to an offsetting deduction to the extent permitted under sec_419 for the qualified direct costs of providing postretirement health benefits the transfer of assets from the life trust to the represented life trust will not constitute a reversion to the benefit of the employer under sec_4976 of the code furthermore pursuant to sec_4976 sec_4976 does not apply to the use of the excess reserves with respect to either of the new life trusts neither the life trust nor the new life trusts will recognize unrelated_business_taxable_income solely as a result of the designation and the transfer of assets from the applicable retired_lives_reserve to pay postretirement health benefits as of the end of any plan_year assets set_aside to pay the qualified current retiree health liability under sec_420 includes any portion of the excess reserve that taxpayer has designated to be set_aside in such plan_year to pay postretirement health benefits and that has not been expended on such benefits before the end of the plan_year however the remaining retired_lives_reserve assets of the life trust and the new life trusts as of the end of such plan_year are not assets set_aside to pay the qualified current retiree health liability under sec_420 the proposed transactions will not diminish the effectiveness of plr these rulings are contingent upon adoption of the trust amendments described in your application and your representative’s letters of november november and date this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any provision of the code specifically no opinion is expressed about the computation of the account limit under sec_419a for purposes of computing trust’s unrelated_business_income under sec_512 of the code moreover if trust or plan is amended these rulings may not remain in effect sincerely mark schwimmer senior technician reviewer division counsel associate chief_counsel tax exempt and government entities cc
